Exhibit 10.1

TechTarget, Inc.

Relationship Agreement

for

Employees

This Agreement is entered into by TechTarget, Inc., a Delaware corporation with
offices located at 275 Grove Street, Newton, MA 02466 (“TechTarget”), and the
employee whose name and address are set forth at the end of this Agreement
(referred to hereinafter as “Employee” ).

WHEREAS, TechTarget is extending an offer of employment to Employee concurrently
herewith;

WHEREAS, Employee may develop inventions, copyrightable works or other
intellectual property assets for TechTarget and have access to confidential and
proprietary information with respect to TechTarget’s intellectual property,
products and business; and

WHEREAS, the parties wish to agree on the ownership of intellectual property
assets and the confidentiality of such confidential and proprietary information,
and certain other matters as more fully set forth herein.

NOW, THEREFORE, in consideration and as a condition of an offer of employment as
an employee by TechTarget, and of Employee’s receipt of salary and/or other
compensation from TechTarget and other valuable consideration, and intending to
be fully and legally bound, Employee hereby agrees with TechTarget as follows.

1. Confidential Information.

(a) Employee will hold in confidence and not disclose or allow disclosure of,
either during or after Employee’s employment with TechTarget, all Confidential
Information (as defined below) of TechTarget. Upon termination of Employee’s
employment, Employee will immediately deliver to TechTarget all written,
printed, electronic and other tangible materials and media containing
Confidential Information, and will immediately destroy all intangible
embodiments of Confidential Information.

(b) “Confidential Information” means Trade Secrets and Technical Information (as
defined below) of TechTarget (or of others in the possession of TechTarget
subject to obligations of confidentiality and/or nondisclosure), whether written
or oral, including all copies, excerpts, modifications, translations,
enhancements and adaptations of all the foregoing. Confidential Information
shall not include, and Employee shall have no obligation to hold in confidence,
any information which: (a) was known to Employee prior to disclosure by
TechTarget; (b) is or becomes public knowledge without breach of this Agreement;
(c) is received by Employee from a third party, without any violation directly
or indirectly of any obligation of confidentiality to TechTarget and without
confidentiality restrictions.

(c) “Trade Secrets” means all trade secrets, including without limitation
proprietary, confidential or sensitive technical or business information of the
type commonly embodied in drawings, designs, technical manuals, business plans,
proposals, marketing and sales plans, customer and prospect lists, subscription
lists, financial information, costs, email lists, pricing information or product
application data.

(d) “Technical Information” means all technical information, including without
limitation source code, object code, procedural code, documentation, manuals,
product plans, technical know-how, technical data, performance data, product
specifications and other information of a technical nature.

2. Inventions, Copyrightable Works, and Work Product.

(a) With respect to any and all Inventions, Works and Work Product (all as
defined below), which are specific to the business activities of TechTarget and
are conceived, made, authored or developed by Employee during the term of
employment, alone or jointly with others, whether during or outside the hours
Employee is providing services to TechTarget hereunder, whether with the use of
equipment or other resources of TechTarget or not, Employee agrees as follows:

(i) Such Inventions, Works and Work Product are being created at the instance of
TechTarget and all rights, including without limitation all intellectual
property rights, in and to such Inventions, Works and Work Product are



--------------------------------------------------------------------------------

intended to be the sole and exclusive property of TechTarget, whether in
accordance with this paragraph or pursuant to the following paragraph. No rights
in or to such Inventions, Works and Work Product or the use thereof are reserved
to Employee. If a copyrightable work of authorship, such Inventions, Works and
Work Product are deemed to be a work made for hire under the copyright laws of
the United States and owned by TechTarget upon creation. If an invention, such
Inventions, Works and Work Product are deemed to be owned by TechTarget under
the patent laws of the United States upon creation.

(ii) Employee hereby assigns irrevocably, to the fullest extent permitted by law
, all right, title and interest (including but not limited to all patent,
copyright, trade secret, and other intellectual property rights) in and to all
such Inventions, Works and Work Product as of the time of creation thereof,
including rights to sue for past infringement. Without limiting the generality
of the foregoing, this Agreement shall operate as an irrevocable assignment by
Employee to TechTarget of all possible rights under the patent laws of every
jurisdiction in all such Inventions, Works and Work Product, and in the event
that any such Invention, Work or Work Product is determined not to be a work
made for hire under the copyright laws of the United States, this Agreement
shall operate as an irrevocable assignment by Employee to TechTarget of the
copyright in such Invention, Work or Work Product, including all rights
thereunder. Promptly upon request by TechTarget, and at TechTarget’s expense,
Employee shall take all actions and execute and deliver all documents which may
be reasonably requested by TechTarget as necessary or helpful in TechTarget’s
opinion to fully vest, or to evidence such vesting, of the foregoing rights in
TechTarget or to prosecute or defend against a third party litigation related to
such Inventions, Works or Work Product. In the event of any dispute arising out
of or concerning this Agreement, no acts of TechTarget undertaken for the
purpose of securing or preserving intellectual property rights in Inventions,
Works or Work Product shall be construed to mean that any such Invention, Work
or Work Product is not a work made for hire nor estop TechTarget from asserting
that any such Invention, Work or Work Product is a work made for hire, unless
otherwise expressly agreed in writing by TechTarget.

(iii) Employee will disclose all Inventions, Works and Work Product, specific to
TechTarget, promptly and fully to TechTarget in writing, and to no one else
without its prior written consent.

(iv) Employee will execute and deliver to TechTarget from time to time all
applications, assignments, agreements and other instruments which TechTarget
shall deem necessary or reasonably desirable to secure to it all right, title
and interest in and to such Inventions, Works and Work Product, specific to
TechTarget, (including without limitation letters patent of the United States or
any foreign country), or otherwise to protect TechTarget’s interests in the
same. Employee will maintain adequate and current written records of any such
Inventions, which shall be available to and remain the property of TechTarget at
all times.

(v) Employee hereby waives in favor of TechTarget and its assigns and licensees
any and all artist’s or moral rights he/she may have pursuant to any state,
provincial or federal laws or statutes of the United States in respect of any
Works, and all similar rights under the laws of all jurisdictions.

(b) “Inventions” means all ideas, inventions and discoveries and improvements
thereof, whether patentable or not. “Works” means all copyrightable works of
authorship, including without limitation computer software, books, manuals and
derivative versions thereof. “Work Product” means all work product resulting
from services performed by Employee, including but not limited to computer
programs, files, renderings, sketches, schematics, photographs, notes, drawings,
and all material created as part of the Work Product or as part of the process
of creating the Work Product, and all trade secrets and know-how and other
confidential or proprietary information relating thereto.

3. Employee Non-Solicitation and Non-Hiring Covenant. For a period of one
(1) year after the termination of Employee’s employment with TechTarget,
Employee will not recruit or solicit, offer employment to, or employ any person
who is an employee of TechTarget or was an employee or independent contractor of
TechTarget on or within six (6) months before the date of such termination.

4. Publication. During Employee’s employment, Employee will not publish anything
specific to TechTarget’s area of business without its prior written consent.

5. Nature of Relationship.

(a) Employee understands and acknowledges that this Agreement is not an
employment contract and that either Employee or TechTarget may terminate
Employee’s employment at any time.

 

 

-2-



--------------------------------------------------------------------------------

6. Conflicting Obligations.

(a) Employee has not entered into any agreement and is not subject to any
obligation which in any way prevents Employee from being bound by each and every
provision of this Agreement or in any way imposes restrictions upon the use of
Employee’s knowledge, skill or expertise. Employee is completely free to devote
Employee’s full knowledge, skill and expertise to further the business
activities of TechTarget without violation of any obligation to any other person
or entity.

(b) Employee does not possess Confidential Information of others except for
Confidential Information retained in unaided memory without the assistance of
any tangible record, and will not use, disclose to or use on behalf of
TechTarget, or induce TechTarget to use any such Confidential Information of
others in connection with Employee’s employment by TechTarget.

(c) During the period of Employee’s employment by TechTarget, Employee shall
not, without TechTarget’s prior written consent, directly or indirectly engage
in any employment, consulting or activity other than for TechTarget relating to
any line of business in which TechTarget is engaged now or at any time during
such period or which would otherwise conflict with Employee’s employment
obligations to TechTarget.

7. Non-Competition. (a) For a period of six months after the termination of
Employee’s employment with TechTarget for any reason, Employee will not without
TechTarget’s prior written consent, work for, function as an independent
contractor or solicit or accept business from, any person or entity that is a
competitor of TechTarget. For purposes of this agreement, a competitor would
include any of the following (a) a media company which publishes technology
related content and derives its revenue from selling products and services
similar to products and services offered by TechTarget to customers and
prospects similar to TechTarget’s own customers and prospects, (b) a company
which operates technology related events . The Employee acknowledges that the
following specific companies are considered competitors of TechTarget; CNET,
IDG, Accela Communications, QuinStreet, Ziff Davis Enterprise, PennWell,
JupiterMedia, 101 Communications, Penton Media, IT Toolbox. NewsFactor, Sys-Con,
Fawcete, Digital Consulting, United Business MediaBM, Haymarket Media/West Coast
Publishing, SANS Institute, Computer Security Institute, Reed Expo and MIS
Training Institute. The Employee further acknowledges that the specific
companies mentioned as competitors create only a limited list of potential
competitors and that other companies or entities may be deemed to be competitors
based on the nature of their products and services and how they compete in the
marketplace against TechTarget. At the employee’s request, TechTarget will
update the listing of specific companies mentioned above.

(b) Employee will not engage in the actions prohibited in clause 7(a) directly
or indirectly, or by being associated with any person or entity as owner,
partner, employee, agent, independent contractor, director, officer, stockholder
or in any other capacity or manner whatever. The restrictions against
competition set forth in this Section 7 are acknowledged by Employee to be
reasonable for the purposes of protecting the businesses of TechTarget. However,
if any such restriction is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

8. Severance Compensation

In the event your employment is terminated by TechTarget, or its successor, as a
result of a Change of Control (as defined below), the Employee will receive the
severance compensation outlined in the table below. The Employee is not entitled
to the severance compensation outlined below if the Employee voluntarily
terminates their employment, is terminated “For Cause”, or if the termination of
their employment is not related to a such a Change of Control.

 

Severance Component

  

Specific Terms

Salary

   6 months ( “ Severance Period “ ) salary continuation

Bonus

   A prorated portion of all targeted bonuses based on your termination date

Medical benefits

   Opportunity to participate in TechTarget’s medical and dental plans under the
same financial arrangement, as when employed, during the severance period

Equity Grants

   100% acceleration of all unvested options, restricted stock units or other
granted equity as of your termination date.

 

-3-



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change of Control” shall mean any of the
following:

(i) a merger or consolidation of TechTarget with or into any other corporation
or other business entity (except one in which the holders of capital stock of
TechTarget immediately prior to such merger or consolidation continue to hold at
least a majority of the outstanding securities having the right to vote in an
election of TechTarget’s Board of Directors (“Voting Stock”) of the surviving
corporation);

(ii) a sale, lease, exchange or other transfer (in one transaction or a related
series of transactions) of all or substantially all of TechTarget’s assets;

(iii) the acquisition by any person or any group of persons (other than
TechTarget, any of its direct or indirect subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of TechTarget or any of its direct or indirect
subsidiaries) acting together in any transaction or related series of
transactions, of such number of shares of the Voting Stock as causes such
person, or group of persons, to own beneficially, directly or indirectly, as of
the time immediately after such transaction or series of transactions, more than
50% of the combined voting power of the Voting Stock other than as a result of
an acquisition of securities directly from TechTarget, or solely as a result of
an acquisition of securities by TechTarget which by reducing the number of
shares of the Voting Stock outstanding increases the proportionate voting power
represented by the Voting Stock owned by any such person to more than 50% of the
combined voting power of such Voting Stock;

(iv) a change in the composition of TechTarget’s Board of Directors following a
tender offer or proxy contest, as a result of which persons who, immediately
prior to such tender offer or proxy contest, constituted TechTarget’s Board of
Directors shall cease to constitute at least a majority of the members of the
Board of Directors; or

(v) any liquidation, reorganization in bankruptcy, dissolution or winding up of
TechTarget (whether voluntary or involuntary).

For purposes of this Agreement, the term “For Cause” shall mean (A) your willful
or reckless failure to perform, or willful or reckless violation of, your duties
as a Vice President of TechTarget (other than a failure resulting from your
death or disability), which failure or violation shall not have been cured
within a reasonable cure period, upon your receipt of written notice from
TechTarget of said failure or violation; (B) your commission of an act of fraud
or theft against TechTarget or any of its subsidiaries; or (C) your conviction
of (or your plea of nolo contendere to) any felony.

9. Miscellaneous.

(a) The term “TechTarget” shall mean TechTarget, Inc. and any person,
corporation or other business entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, TechTarget, Inc.

(b) If any provision of this Agreement is invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability in every other respect of
such provision and of the remaining provisions shall not in any way be affected
or impaired thereby. If a court determines that any provision herein is invalid,
illegal or unenforceable, for any reason, such provision shall be deemed amended
to the extent necessary to comply with such determination, and such provision,
as so amended, shall be valid and binding as though the invalid, illegal or
unenforceable portion had not been included herein.

(c) Employee will give TechTarget at least eight (8) weeks written notice of
resignation from his or her employment or retention to allow for an orderly
transition period.

(d) Employee recognizes that irreparable injury, which could not be adequately
compensated by money damages, may result to TechTarget if Employee breaches the
promises Employee has made in this Agreement, and that Employee’s employment or
retention is based on those promises. Employee therefore agrees that in the
event of Employee’s breach or threatened breach of any of those promises,
TechTarget shall be entitled to injunctive or other equitable relief restraining
such breach or threatened breach, without having to prove (beyond entering this
Agreement into evidence) either the fact of irreparable injury or the inadequacy
of money damages. Such relief shall be without prejudice to any other remedy to
which TechTarget may be entitled.

 

-4-



--------------------------------------------------------------------------------

(e) This Agreement shall be binding upon and shall inure to the benefit of the
parties, their successors, assigns and legal representatives, may be amended
only in writing, and shall be governed by and construed in accordance with the
laws of The Commonwealth of Massachusetts.

EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES THAT THIS AGREEMENT AFFECTS SIGNIFICANT
LEGAL RIGHTS. EMPLOYEE HAS READ AND FULLY UNDERSTANDS EACH PROVISION OF THIS
AGREEMENT. EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT, TO THE EXTENT DESIRED,
WITH AN ATTORNEY OF EMPLOYEE’S OWN CHOOSING.

IN WITNESS WHEREOF, Employee and TechTarget hereby execute this Agreement as of
the date set forth below.

 

TechTarget, Inc.       Employee: By:   

/s/ Jessica Keogh

     

/s/ Janice Kelliher

   Authorized Signature       Name (Typed):    Janice Kelliher

Jessica Keogh

         Name (Print or Type)         

Sr. HR Generalist

         Title       Date:    January 16, 2012 January 16, 2012          Date   
     

 

-5-